889 So. 2d 219 (2004)
George W. STRICKLAND, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-2972.
District Court of Appeal of Florida, Second District.
December 22, 2004.
James Marion Moorman, Public Defender, and Celene Humphries, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Katherine Coombs Cline, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
George W. Strickland appeals his convictions for first-degree murder and armed burglary, and he challenges the imposition of a discretionary cost. We affirm Strickland's convictions without opinion and reverse the imposition of the $150 cost.
Strickland argues, and the State properly concedes, that the portion of the sentence requiring Strickland to pay $150 pursuant to section 939.18(1), Florida Statutes (2003), must be reversed. "Section 939.18(1)(b) allows the trial court to impose this discretionary cost if it finds that the person has the ability to pay the cost, and payment of the cost will not interfere with the person's ability to pay child support and restitution." Patterson v. State, 796 So. 2d 572, 574 (Fla. 2d DCA 2001). The trial court failed to make these findings, and therefore, the cost must be reversed.
Accordingly, we affirm Strickland's convictions and sentences, reverse the portion of the sentence imposing the above cost, *220 and remand to strike this cost from the sentence. The trial court may again impose this cost after complying with section 939.18(1)(b).
Affirmed in part, reversed in part, and remanded.
SALCINES and SILBERMAN, JJ., concur.